EXECUTION

 

FOURTH AMENDMENT TO

NOTE AND WARRANT PURCHASE AGREEMENT

and SECURED PROMISSORY NOTES

 

This Fourth Amendment (as amended, restated, supplemented or otherwise modified
from time to time, the “Fourth Amendment”) dated as of October 4, 2012, among
Marina Biotech, Inc., a Delaware corporation (the “Company”), MDRNA Research,
Inc., a Delaware corporation and a wholly-owned subsidiary of the Company
(“Research”), and Cequent Pharmaceuticals, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company (“Cequent” and, together with the Company
and Research, the “Companies”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”), amends (i) that certain Note and Warrant
Purchase Agreement (as amended from time to time, the “Purchase Agreement”),
dated as of February 10, 2012, among the Companies and the Purchasers and (ii)
the Secured Promissory Notes (the “Notes”) issued to the Purchasers pursuant
thereto. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

 

WHEREAS, subject to the terms and conditions set forth in this Fourth Amendment,
the Companies and the Purchasers desire to amend the Purchase Agreement and the
Notes as set forth herein;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Fourth Amendment, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Companies and the Purchasers
hereby agree as follows:

 

Section 1.          Amendment of Third Amendment; Issuance of Warrants.

 

(a)          By executing below, the Companies and the Purchasers hereby agree
to amend Section 1 of that certain Third Amendment to the Purchase Agreement:
(i) to remove the following language from such Section 1 in its entirety: “: (i)
payment to the Purchasers (on a pro rata basis) of all sums received from the
sale of surplus equipment by the Companies (net of sales expenses), such amounts
to be applied promptly following sale first to interest accrued on the Notes and
not yet paid and then to principal outstanding thereon; and (ii)”; and (ii) to
replace the phrase “clause (ii)” in the final parenthetical of the first
sentence of such Section 1 with the word “condition”.

 

(b)          As consideration for this Fourth Amendment, the Company shall issue
to the Purchasers (on a pro rata basis), promptly upon the execution of this
Fourth Amendment, warrants to purchase up to an aggregate of 1,035,715 shares of
Common Stock (the “Warrants”). The Warrants will have an initial exercise price
of $0.28 per share, which is subject to adjustment (including as a result of
subsequent financings completed on or prior to June 30, 2014), will be
exercisable for a period of five years beginning six months and one day
following the issuance of the Warrants, and otherwise have substantially the
same terms and conditions as the warrants that were issued to the Purchasers
upon the closing of the Purchase Agreement.

 

1

 

 

Section 2.          Amendment of Definitions. The following definitions
contained in Section 1.1 of the Purchase Agreement are hereby amended as set
forth below:

 

(a)          The definition of “Transaction Documents” is hereby amended to add
this “Fourth Amendment” as a Transaction Document.

 

(b)          The definition of “Warrants” is hereby amended to include the
Warrants that may be issued pursuant to this Fourth Amendment.

 

Section 3.          Miscellaneous.

 

3.1           No Other Amendments. Except as otherwise expressly provided by
this Fourth Amendment, all of the terms and conditions of each of the
Transaction Documents are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects.

 

3.2           Headings. The headings herein are for convenience only, do not
constitute a part of this Fourth Amendment and shall not be deemed to limit or
affect any of the provisions hereof.

 

3.3           Execution. This Fourth Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

3.4           Severability. If any term, provision, covenant or restriction of
this Fourth Amendment is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

3.5           Choice of Law. This Fourth Amendment shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to the principles of conflicts of laws thereof.

 

2

 

 

3.6           Effectiveness. This Fourth Amendment shall be effective upon the
Companies execution and receipt of the same amendment executed by all of the
undersigned.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to Note
and Warrant Purchase Agreement and Secured Promissory Notes to be duly executed
by their respective authorized signatories as of the date first indicated above.

 

  MARINA BIOTECH, INC.         By: /s/ J. Michael French   Name: J. Michael
French   Title: President and Chief Executive Officer         MDRNA RESEARCH,
INC.         By: /s/ J. Michael French   Name:  J. Michael French   Title:
President         CEQUENT PHARMACEUTICALS, INC.         By:  /s/ J. Michael
French   Name: J. Michael French   Title: President

 

[Remainder of page intentionally left blank; signature pages for Purchasers
follows]

 

4

 

 

[PURCHASER SIGNATURE PAGES TO FOURTH AMENDMENT TO NOTE AND WARRANT PURCHASE
AGREEMENT and SECURED PROMISSORY NOTES]

 

IN WITNESS WHEREOF, the undersigned have caused this Fourth Amendment to Note
and Warrant Purchase Agreement and Secured Promissory Notes to be duly executed
by their respective authorized signatories as of the date first indicated above.

  

  GENESIS CAPITAL MANAGEMENT, LLC         By: /s/ Shawn Rhynes   Name:  Shawn
Rhynes   Title: Managing Director

 

 

5

 

 

[PURCHASER SIGNATURE PAGES TO FOURTH AMENDMENT TO NOTE AND WARRANT PURCHASE
AGREEMENT and SECURED PROMISSORY NOTES]

 

IN WITNESS WHEREOF, the undersigned have caused this Fourth Amendment to Note
and Warrant Purchase Agreement and Secured Promissory Notes to be duly executed
by their respective authorized signatories as of the date first indicated above.

 

  PEAK CAPITAL ADVISORY LIMITED         By: /s/ Feng Bai Ye   Name:  Feng Bai Ye
  Title: Managing Director

 

6

 

